Wood, J., (after stating the facts). The appellants contend that the case should be reversed because of the refusal of the trial judge to give the instructions in writing after being requested to do so by the defendants. The record does not show that any objections were made and exceptions saved to the ruling of the court in refusing the request of appellants to reduce the instructions to writing and in instructing the jury orally. “Exceptions to the action of the trial court in giving or refusing instructions must be made during the trial and brought into the record by bill of exceptions, and can not be reserved by merely assigning them as grounds of a motion for a new trial.” Cammack v. Southwestern Fire Ins. Co., 88 Ark. 505; Plumlee v. St. L. S. W. Ry. Co., 85 Ark. 488. The judgment is correct, and it is therefore affirmed.